Title: To James Madison from Nathaniel Cogswell, 11 July 1807
From: Cogswell, Nathaniel
To: Madison, James



Sir,
Newbury Port July the 11th: 1808

The fourth of July was celebrated in this Town, with considerable eclat, both by the Republican & federal Parties.
There were two Orations, a federal, & a Republican one.  I have taken the liberty of enclosing them both for your perusal.
There are some hopes, that the majority of the Citizens of this Town, which was the cradle of the Essex Junto, and has been emphatically called the political Algiers of America, will eventually support those Characters, who, from principle are attached to Republican forms of Government, in preference to those who are the open & avowed advocates of Monarchy.  I am, with the highest respect & consideration, Your most Obt. & very Hue: St:

Nathl: Cogswell

